t c memo united_states tax_court estate of frank d streightoff deceased elizabeth doan streightoff executor petitioner v commissioner of internal revenue respondent docket no filed date michael c riddle and harold a chamberlain for petitioner susan m fenner and christina d white for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of frank d streightoff estate the issue for consideration is the type and value of an interest that frank d streightoff decedent transferred during his lifetime to a revocable_trust unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference decedent died date he resided in texas at the time of his death decedent’s daughter elizabeth doan streightoff ms streightoff was appointed executor of the estate she resided in texas when the petition was filed during decedent’s lifetime ms streightoff also held decedent’s power_of_attorney poa the estate was probated in texas i streightoff investments lp on date decedent through ms streightoff formed streightoff investments lp streightoff investments as a limited_partnership under the provisions of the texas revised limited_partnership act trlpa tex rev civ stat ann art 6132a-1 west streightoff investments did not hold partnership meetings or have votes the partnership_agreement stated that the purpose of streightoff investments was to make a profit increase wealth and provide a means for decedent’s family to manage and preserve family assets decedent funded streightoff investments with assets including marketable equity securities municipal_bonds mutual_fund investments other investments and cash as of date of streightoff investments’ assets consisted of marketable equity securities consisted of fixed-income investments in municipal_bonds and was invested in mutual funds its portfolio of publicly traded marketable equity securities was managed by professional money managers the remaining was invested in cash and other investments streightoff management llc streightoff management was streightoff investments’ sole general_partner ms streightoff was manager of streightoff management the partnership_agreement for streightoff investments provided that the general_partner shall perform or cause to be performed the trade_or_business of the partnership subject only to limitations set forth expressly in the partnership_agreement decedent his daughters his sons and his former daughter-in-law were streightoff investments’ original limited partners under the partnership_agreement the limited partners other than decedent received their limited_partnership interests as gifts decedent reported these gifts on a form_709 united_states gift and generation-skipping_transfer_tax return filed for the partnership_agreement specified that decedent and the other partners received the following interests upon formation partner general or limited streightoff management decedent elizabeth streightoff ann fennell brace camille schuman jennifer ketchum hodges hilary dane billingslea charles franklin streightoff frank hatch streightoff priscilla streightoff general limited limited limited limited limited limited limited limited limited percentage interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_1 of the partnership_agreement provided that streightoff investments would terminate december unless terminated sooner upon the happening of certain events sec_1 b provided that the partnership terminated upon the removal of the general_partner under article v limited partners could remove the general_partner by written_agreement of limited partners owning or more of the partnership interests held by all limited partners sec_1 provided that if the partnership terminated by reason of the general partner’s removal then of the limited partners could reconstitute the partnership and elect a successor general_partner limited partners owning at least of the ownership percentage in the partnership could approve the admission of additional limited partners to the partnership section of the partnership_agreement provided that a limited_partner could not sell or assign an interest in streightoff investments without obtaining the written approval of the general_partner which the agreement provided would not be unreasonably withheld pursuant to section any partner who assigned his or her interest remained liable to the partnership for promised contributions or excessive distributions unless and until the assignee was admitted as a substituted limited_partner once the assignee was admitted as a substituted limited_partner the assignor no longer was liable to the partnership the general_partner could elect to treat an assignee as a substituted limited_partner in the place of the assignor an assignor was deemed to continue to hold the assigned interest for the purposes of any vote taken by limited partners under the partnership_agreement until the assignee was admitted as a substituted limited_partner all transfers of interests in streightoff investments were subject_to limitations sec_9_2 provided that partners in the partnership were allowed to make only permitted transfers of their interests permitted transfers were transfers to any member of the transferor’s family to the transferor’s executor trustee or personal representative to whom his or her interest passes at death or by operation of law or to any purchaser but subject_to the right_of_first_refusal held by the persons listed in section section provided that any partner who received an outside purchase offer for his or her interest was required before accepting the offer to provide each of the priority family the partnership and the general_partner an opportunity to acquire the interest according to terms the same as or better than those offered by the outside purchaser whether the partnership exercised its right_of_first_refusal to purchase a partner’s interest was subject_to the approval of the general_partner and limited partners owning at least of the partnership interests held by all limited partners with the exception of the seller if he or she was a limited_partner the partnership_agreement referred to persons who acquired interests in streightoff investments but who were not admitted as substituted limited partners to the partnership as unadmitted assignees section provided that unadmitted assignees were entitled only to allocations and distributions in 1the partnership_agreement defines priority family as the transferor’s spouse natural or adoptive lineal ancestors or descendants and trusts for his or their exclusive benefit respect of their acquired interests unadmitted assignees had no right to any information or accounting of the affairs of the partnership were not entitled to inspect the books_or_records of the partnership and did not have any of the rights of a general or limited_partner under trlpa the partnership_agreement provided that a transferee of an interest in streightoff investments could become a substituted limited_partner upon satisfaction of certain conditions set out in section these conditions included that each general_partner consent that the interest with respect to which the transferee is being admitted be acquired by means of a permitted transfer and that the transferee become a party to the partnership_agreement as a limited_partner and execute such documents and instruments as the general_partner may request to confirm that the transferee agreed to be bound by the terms and conditions of the partnership_agreement the partnership_agreement provided that an interest holder who was admitted to the partnership as a substituted limited_partner would be treated the same as an original limited_partner under the terms of the partnership_agreement ii frank d streightoff revocable_living_trust on date the same day that decedent formed streightoff investments he established the frank d streightoff revocable_living_trust revocable_trust also on date he transferred hi sec_88 interest in streightoff investments to the revocable_trust decedent was grantor of the revocable_trust and he held the power during his life to amend alter revoke or terminate it he was the revocable trust’s sole beneficiary and ms streightoff was the trustee decedent was entitled to receive distributions of trust income and could receive distributions of the trust principal upon his request on date decedent through ms streightoff executed an agreement entitled assignment of interest agreement which designated decedent as assignor and the revocable_trust as assignee the agreement provided that decedent made an assignment of all of his limited_partnership_interest in streightoff investments it provided that decedent transferred his interest in the above described premises together with all and singular the rights and appurtenances thereto in anywise belonging unto the said assignee its beneficiaries and assigns forever and that he bound himself and his heirs executors and administrators to provide any further documentation or execute any additional legal instruments necessary to provide the assignee all the rights the assignor may have had in the property the agreement provided that the revocable_trust by signing this assignment of interest hereby agrees to abide by all the terms and provisions in that certain limited_partnership agreement of streightoff investments lp dated effective date decedent’s transfer of his interest was a permitted transfer under sec_9_2 of the partnership_agreement ms streightoff signed the transfer agreement in her capacities as holder of decedent’s poa trustee of the revocable_trust and managing member of streightoff management iii estate_tax_return and notice_of_deficiency on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return ms streightoff as decedent’s executor elected to use the alternate_valuation_date of date to value the estate’s assets on the estate_tax_return the estate reported a gross_estate less the exclusion of dollar_figure on date the partnership’s net asset value nav was dollar_figure it held the following assets with the following market values assets cash marketable equity securities marketable municipal_bonds marketable corporate bonds sovereign debt total market_value dollar_figure big_number big_number big_number big_number big_number the estate reported on the estate_tax_return that decedent had made transfers described in sec_2035 sec_2036 sec_2037 or sec_2038 during his lifetime it filed with the estate_tax_return a schedule g transfers during decedent’s life identifying those transfers a supplemental statement attached to the estate_tax_return provided the following explanation with respect to decedent’s lifetime transfers the decedent established the revocable_trust for which the terms were revocable and amendable by the decedent during his lifetime the value of the assets transferred to the trustee during the lifetime of the decedent have been reported pursuant to sec_2038 of the internal_revenue_code on schedule g on schedule g the estate described the property transferred to the revocable_trust as an assignee interest in an limited_partnership_interest the estate reported the value of the transferred interest as dollar_figure as of the alternate valuation_date the estate’s valuation of the transferred interest calculated of the partnership’s nav on the alternate_valuation_date ie dollar_figure and discounted that value by in a supplemental statement the estate indicated that it claimed discounts for lack of marketability lack of control and lack of liquidity on date respondent sent the notice_of_deficiency on which this case is based notice determining a deficiency of dollar_figure the notice contained a letter addressed to the estate’s representative and its counsel michael c riddle with several enclosures the enclosures included a form_1273 report of estate_tax examination changes a form_6180 line adjustment--estate tax and two forms 886-a explanation of items the form_6180 showed an adjustment in value to items reported on schedule g of dollar_figure the attached forms 886-a stated respondent’s determination that the corrected value of decedent’s interest in streightoff investments on the alternate_valuation_date was dollar_figure iv procedural backround on date the estate filed a motion for summary_judgment contending that in issuing the notice respondent had violated provisions of the administrative_procedure_act apa on date a hearing was held on the motion the estate argued that the notice was invalid and should be set_aside and that the court lacked jurisdiction on date the court rendered an oral findings_of_fact and opinion on the estate’s motion we rejected the estate’s contentions regarding the validity of the notice and held that the court had jurisdiction to redetermine the deficiency at issue we concluded that the application of apa to proceedings for the redetermination of a deficiency such as this one have been soundly rejected in ax v commissioner t c __ date on date the court issued an order denying the motion for summary_judgment i validity of the notice opinion the estate contends that the notice states a naked deficiency amount because it describes no basis for the determination of any additional tax due it argues that respondent valued a property interest that decedent did not own on his date of death respondent contends that the notice is valid and does not violate sec_7522 sec_7522 provides that any deficiency_notice shall describe the basis for the tax due in such notice an inadequate description of the basis for the deficiency does not invalidate the notice id generally we have required that a notice provide a formal notification that a deficiency in tax has been determined 59_tc_207 we look at the notice with all the attachments as a whole see 34_tc_1137 the notice states the year and the amount of estate_tax due attached to the notice were forms 886-a which showed respondent’s determination of the value of decedent’s interest in streightoff investments we conclude on the evidence that respondent complied with sec_7522 even if we concluded that respondent had not provided the basis for the determination the case would not be dismissed because an inadequate description does not invalidate a notice_of_deficiency see sec_7522 ii burden_of_proof generally the taxpayer bears the burden of proving that the commissioner’s determinations in the notice_of_deficiency are erroneous rule a 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer establishes that it complied with the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with the commissioner’s reasonable requests the estate contends that the burden_of_proof should be shifted to respondent we conclude that the parties have stipulated all operative facts and documents needed to decide the issues presented and which party bears the burden_of_proof is irrelevant 133_tc_402 aff’d 678_f3d_769 9th cir the nature of the property interest transferred to the revocable_trust is a legal issue that can be decided on the basis of the agreed facts the question of fair_market_value is an question of fact 94_tc_193 the parties’ experts offer different conclusions regarding the value of the transferred interest based on differing interpretations of the relevant facts however we are not bound by the opinion of any expert witness when that opinion is contrary to our own judgment 92_tc_312 we resolve the valuation issue on the preponderance_of_the_evidence in the record with the guidance of those expert opinions that we find most helpful iii type of interest the parties disagree as to the type of interest that must be valued and included in the value of decedent’s gross_estate the estate contends that the 2the parties agree that the value of decedent’s interest in streightoff investments transferred to the revocable_trust is includible in the value of the gross continued agreement created an assignee interest in decedent’s limited_partnership_interest under texas state law and the partnership_agreement it contends that it valued and reported decedent’s interest in the revocable_trust correctly as an assignee interest on schedule g of its tax_return respondent contends that the agreement did not create an assignee interest held by the revocable_trust respondent argues that decedent transferred hi sec_88 limited_partnership_interest to the revocable_trust and the value to be included in the value of the gross_estate should be that of a limited_partnership_interest we need to determine whether the interest decedent transferred to the revocable_trust was a limited_partnership_interest or an assignee interest generally state law determines the property interest that has been transferred for federal estate_tax purposes see 120_tc_358 rev’d and remanded on other grounds 461_f3d_614 5th cir trlpa as in effect for the relevant period provides that a partnership_interest is personal_property and is assignable in whole or in part unless the partnership_agreement provides otherwise tex rev civ stat ann art 6132a-1 secs dollar_figure continued estate pursuant to sec_2038 and a west an assignee of a partnership_interest is entitled to receive to the extent assigned allocations of income gain loss deduction credit or similar items and to receive distributions to which the assignor is entitled but an assignment does not entitle the assignee to become or to exercise rights or powers of a partner id sec a and the assignee may become a limited_partner with all rights and powers of a limited_partner under a partnership_agreement in the manner that the partnership_agreement provides or if all partners consent id sec a and b although we consult state law to determine what property interests were transferred our inquiry may not end there see mccord v commissioner t c pincite the federal tax effect of a particular transaction is governed by the substance of the transaction rather than its form 435_us_561 the doctrine that the substance of a transaction will prevail over its form has been applied in federal estate and gift_tax cases see 945_f2d_359 10th cir estate of murphy v commissioner tcmemo_1990_472 in particular we have indicated a willingness to look beyond the formalities of intrafamily partnership transfers to determine what in substance was transferred see 113_tc_449 aff’d 292_f3d_490 5th cir we will consider both the form and the substance of decedent’s transfer to the revocable_trust to determine whether the property interest transferred was an assignee interest or a limited_partnership_interest the partnership_agreement in this case allowed for transfers of limited_partnership interests and for the admission of substituted limited partners section provided that a transferee who was not admitted as a substituted limited_partner would hold the right to allocations and distributions with respect to the transferred interest but would have no right to any information or accounting or to inspect the books_or_records of the partnership and would not have any of the rights of a general or limited_partner including the right to vote on partnership matters under section conditions had to be met for the admission of a transferee of a partnership_interest as a substituted limited_partner the estate contends that these conditions were never met with respect to the interest that decedent transferred to the revocable_trust and that upon the execution of the agreement the revocable_trust received only an assignee interest in decedent’ sec_88 limited_partnership_interest the agreement provided that decedent made a transfer to the revocable_trust of a ll of hi sec_88 limited_partnership_interest in streightoff investments it further stated that decedent transferred with the interest all and singular the rights and appurtenances thereto in anywise belonging although the transfer was labeled an a ssignment the agreement states that the revocable_trust is entitled to all rights associated with the ownership of decedent’ sec_88 limited_partnership_interest not those of an assignee all rights and appurtenances belonging to decedent’s interest include the right to vote as a limited_partner and exercise certain powers as provided in the partnership_agreement the agreement provided that decedent was bound to provide any documentation or execute any legal instruments necessary to provide the revocable_trust all the rights decedent may have had in the limited_partnership_interest decedent’s rights in the limited_partnership_interest were those of a limited_partner in the partnership the agreement satisfied all the conditions for the transfer of decedent’s limited_partnership_interest and the admission of the revocable_trust as a substituted limited_partner section provided that for a transferee to be admitted as a substituted limited_partner in respect of a transferred interest in streightoff investments the general_partner must consent to the transferee’s admission the transferee must have acquired the interest by means of a permitted transfer and the transferee must agree and execute the instruments necessary to be bound by the terms of the partnership_agreement ms streightoff signed the agreement as manager of streightoff investments’ general_partner and gave consent to its terms which provided for the transfer of all of decedent’s rights in the limited_partnership_interest to the revocable_trust the parties have stipulated that the transfer was a permitted transfer lastly the agreement provided that the revocable_trust agreed to abide by all terms and provisions of the partnership_agreement and ms streightoff executed the agreement on behalf of the revocable_trust we conclude that the form of the agreement establishes that decedent transferred to the revocable_trust a limited_partnership_interest and not an assignee interest the economic realities underlying the transfer of decedent’s interest also support our conclusion that the transferred interest should be treated as a limited_partnership_interest for federal estate_tax purposes this is because we conclude that regardless of whether an assignee or a limited_partnership_interest had been transferred there would have been no substantial difference before and after the transfer to the revocable_trust see kerr v commissioner t c pincite pursuant to streightoff investments’ partnership_agreement only the general_partner had the right to direct the partnership’s business neither limited partners nor assignees had managerial rights the partnership_agreement provided that assignees had no rights to any information regarding the business of the partnership or to inspection of the books_or_records of the partnership however this distinction made no difference in this case because ms streightoff was both a partner entitled to information regarding streightoff investments and the trustee of the revocable_trust the partnership_agreement provided that an unadmitted assignee did not have the right to vote as a limited_partner in kerr v commissioner t c pincite we determined that the only real difference between the rights of a limited_partner and those of an assignee was the right to vote on partnership matters and we concluded that this difference was not significant we held that under such circumstances the transferred interest should be valued as a limited_partnership_interest rather than as an assignee interest id here we conclude similarly that whether the revocable_trust held the voting rights associated with a limited_partnership_interest would have been of no practical significance there were no votes by limited partners following the execution of the agreement additionally during his life decedent held the power_to_revoke the transfer to the revocable_trust if he had revoked the transfer he would have held all the rights of a limited_partner in streightoff investments including the right to vote on partnership matters also streightoff management as the general_partner could have treated the holder of an assignee interest as a substitute limited_partner under the facts and circumstances of this case there was no difference in substance between the transfer of a limited_partnership_interest in streightoff investments and the transfer of an assignee interest in that limited_partnership_interest see id astleford v commissioner tcmemo_2008_128 slip op pincite accordingly as a matter of both form and substance the interest to be valued for estate_tax purposes is an limited_partnership_interest in streightoff investments iv fair_market_value generally the value of an item of property included in the value of a decedent’s gross_estate is the fair_market_value of the item at the time of the decedent’s death or if an election is made on the alternate_valuation_date see sec_20_2031-1 estate_tax regs the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts id the hypothetical willing buyer and the hypothetical willing seller are presumed to be dedicated to achieving the maximum economic advantage see 110_tc_530 both parties submitted expert reports regarding the fair_market_value of the interest that decedent transferred to the revocable_trust juliana vicelja was respondent’s expert and oliver warnke and alan harp employees of howard frazier barker elliot inc hfbe were experts for the estate both parties’ experts characterize the partnership as an asset holding entity they employed valuation methods that determined the value of the transferred interest in streightoff investments a sec_88 of the nav of the partnership less certain discounts the parties have stipulated the nav of the partnership on the alternate_valuation_date a lack of control ms vicelja’s report determines that decedent’s limited_partnership_interest holds considerable influence and control_over the management of streightoff investments because of specific provisions in the partnership_agreement the report notes that under article v limited partners with a interest hold the power to remove general partners and under sec_1 a general partner’s removal terminates the partnership it states that a prospective purchaser of decedent’ sec_88 limited_partnership_interest would pay more for the degree of control embodied in the interest including the ability to unilaterally terminate the partnership if he or she does not agree with the management of the general_partner her report concludes that no discount for lack of control should be applied to the interest hfbe’s report assumes that the interest to be valued is an assignee interest in decedent’s limited_partnership_interest and that a hypothetical buyer would pay less for an interest that does not give the holder access to or control_over the underlying assets of the partnership the report acknowledges that the partnership_agreement provided limited partners with the right to vote on decisions affecting partnership management including the removal of the general_partner and termination of the partnership but determines that the interest at issue would provide none of these control benefits because it was an assignee interest it concludes that a discount for lack of control should be applied in valuing the interest since we have determined that the interest transferred was an limited_partnership_interest we conclude that the interest did not lack control accordingly there is no discount for lack of control b lack of marketability both parties’ experts relied on factors identified in mandelbaum v commissioner tcmemo_1995_255 wl aff’d 91_f3d_124 3d cir to determine a discount for lack of marketability these factors which generally make an interest in an entity more or less marketable include an analysis of the entity’s financial condition the entity’s capacity to pay and history of paying distributions the nature of the entity and its economic outlook the management of the entity the amount of control held by the interest restrictions on the transferability of the interest the required holding_period for the interest the entity’s redemption policy and the costs associated with making a public offering id at respondent’s expert report states that generally no ready market exists for sales of interests in privately held entities and a discount for lack of marketability is necessary to entice prospective buyers in quantifying an appropriate percentage discount for lack of marketability ms vicelja relies on data from restricted_stock studies these studies reflect that discounts for lack of marketability for restricted stocks have decreased in more recent years this trend is linked to amendments in securities_and_exchange_commission sec regulations that shortened the holding periods required for purchasers of restricted stocks to resell their interests ms vicelja determined the appropriate discount for lack of marketability for the transferred interest using more recent studies which considered stocks with shorter holding periods ms vicelja determined that streightoff investments was capable of making distributions during each of the years under consideration and that the partnership’s overall financial condition and prospects are strong her report notes that the underlying assets of streightoff investments are highly liquid she testified that the diversification and high liquidity of the assets would make an interest in the partnership highly attractive to a hypothetical buyer the report determines that the amount of control provided by an limited_partnership_interest is a factor favoring a lower discount it also asserts that the right_of_first_refusal provided for in the partnership_agreement warrants a lower discount her report concludes that a discount for lack of marketability of is appropriate the hfbe report asserts generally that longer required holding periods riskier entities and lower prospects for distributions indicate that a higher discount should be applied than that which respondent determined like ms vicelja’s report the hfbe report cites data from restricted_stock studies however it relies on older studies conducted when sec regulations imposed the longest holding_period requirements for restricted stocks the estate’s expert report assumes that the interest to be valued is an assignee interest and that the holder would have no ability to force liquidation the report concludes that the predicted holding_period required for the subject interest indicates a higher discount relative to those reflected in the restricted_stock studies mr harp testified that a very long holding_period expected is one of the main drivers for lack of marketability discount the hfbe report states that the risk profile for an asset holding entity like streightoff investments is low compared to those of the operating companies that were considered in the restricted_stock studies it determines that overall the risk factors for the partnership indicate a lower discount for the interest at issue with respect to the impact of the partnership’s distribution policy the report relies on statements made by partnership representatives that the partnership does not intend to make distributions in excess of the partners’ tax_liabilities for the foreseeable future it acknowledges that the majority of the companies considered in the restricted_stock studies also did not pay dividends but determines that the partnership’s distribution policy warrants an increase in the applicable discount the hfbe report concludes that a discount for lack of marketability is appropriate to apply to the transferred interest mr harp testified that his analysis for the lack of marketability discount would have included different considerations if the interest was a limited_partnership_interest with voting rights under the partnership_agreement we agree with the experts that there should be a discount for the lack of marketability the estate’s experts took into consideration that the interest they were valuing was an assignee interest and this affected the conclusion in their report since we concluded that the interest decedent transferred was a limited_partnership_interest the estate’s experts’ valuation is too high the analysis in respondent’s expert report is reasonable we conclude that the interest should be valued using an discount rate for lack of marketability we have considered all of the arguments made by the parties and to the extent we did not mention them above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
